Harris, J.,
delivered tbe opinion of tbe Court.
Tbe defendants in error filed their bill in tbe Chancery Court of Jasper county, as tbe children and heirs-at-law of Edward Dease, deceased (who died on tbe 30th June, 1860), against tbe plaintiff in error, Lucinda S. Dease, the widow of said decedent, to recover a pro rata share of tbe property exempt from execution, as well as a year’s provision allowed by law, which was set aside by tbe appraisers appointed by tbe Probate *117Court of said county, and by them left in tbe possession of said widow. The bill shows that two of the complainants are married women, and the other four are minors, and none of them residing with the widow. The bill further shows, that the widow and plaintiff in error has four minor children of her own, by decedent, residing with her; that she holds and claims the exempt property and allowance made for a year’s provision, for herself and her four minor children, and refuses to deliver a pro rata share thereof to these complainants.
The bill further shows that the decedent was possessed of a large real and personal estate at his death; and by agreement of counsel it is admitted that the widow renounced her interest under the will of decedent, which was duly probated as stated in the bill.
The prayer of the bill is for a decree that the said widow pay to complainants their pro rata interest in said property so set aside, as well as their share of the hire of a negro woman set aside by said appraisers and left in the possession of the widow. It further prays the appointment of a commissioner to take an account, etc., for such further and other relief, etc.
Process of subpoena is prayed against the widow. It is issued against the widow and her children, and executed on the widow, for herself and as guardian of her children, which the bill alleges her to be.
To this bill there was a demurrer filed, assigning two causes: first, that the Probate Court had jurisdiction of the matters complained of; and second, that the bill shows that the property is in the possession of the parties legally entitled to it. The demurrer was overruled, and the cause brought here by appeal.
In the case of Womack v. Boyd, 31 Miss. R., page 443, in construing some of the provisions' of the act of October, 1852 (very similar to the act of 1860, under which these parties claim), we have held that this statute, making an allowance of a year’s provision for the support of the widow and children of a decedent, does not provide in what proportions the same shall be divided amongst them, in case a division should be necessary; in such case it would be the duty of the Probate Comt to make *118such an apportionment as, under the circumstances, would be just and equitable, taking into consideration tbe sum necessary for tire support of eacli; and this may be done by tire court directly, or through the agency of the commissioner appointed to set apart this year’s allowance. "What is here said of the act of 1852 is applicable to the act of 1860. It follows from this view, that the Probate Court is the proper tribunal to ascertain and apportion to the widow and children, in cases like the present, according to their condition and necessities, the whole fund so designed for the support and maintenance of the families of decedents. Any other rule would utterly defeat and destroy the beneficent policy which the legislature had in view, in the passage and amendment of the several acts which are to be found on our statute books. The Probate Court, while exercising jurisdiction over the subject, should fully settle and adjudicate the rights of all the parties in interest; keeping in view, first, the support of the widow and all the children of the decedent; and, second, so apportioning the property as to meet the necessities of the widow and children respectively, as they may need its “ use.” Their jurisdiction in this respect is exclusive; and all parties claiming rights in such apportionment, must be held to the presentation of their claims before the report of the appraisers shall have been confirmed by the Probate Court, under the provisions of this act, or else be deemed to have waived them in favor of- the other beneficiaries, whose claims are so presented.
To allow the Court of Chancery, or any other court, to assume jurisdiction over the subject, for the purpose of making a pro rata distribution of the fund to each of those interested, would not only oust the Probate Court of its rightful jurisdiction, but would invite a course of litigation as disastrous to the widow and children as it would be destructive of the end and object of the law.
On this ground the demurrer to this bill should have been sustained, and the bill dismissed.
Let a decree be entered in this court dismissing complainants’ bill, at their cost.